UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3726 DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. August 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) New York90.2% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,000,000 2,098,360 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 5,050,000 4,811,236 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 13,025,000 11,977,529 Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 20,000,000 a,b 22,110,400 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 1,800,000 1,817,496 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 2,820,000 2,847,833 Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Bonds (Insured; National Public Finance Guarantee Corp.) 4.50 9/1/18 1,110,000 1,255,099 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/11 1,160,000 1,160,963 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/12 1,225,000 1,227,364 Erie County, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 4/1/14 2,000,000 c 2,249,320 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,307,350 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hofstra University Civic Facility) 5.25 7/1/18 1,730,000 1,840,184 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 8,000,000 a,b 8,537,760 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,000,000 7,854,700 Long Island Power Authority, Electric System General Revenue (Insured; AMBAC) 5.50 12/1/11 5,000,000 5,066,400 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 12/1/14 16,000,000 18,467,680 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/25 23,765,000 25,325,410 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.50 11/15/30 10,325,000 11,255,179 Metropolitan Transportation Authority, Service Contract Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/24 7,500,000 7,750,200 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 3,505,000 3,729,390 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 6,680,000 7,205,248 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 12,000,000 12,485,640 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 5,000,000 5,052,100 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 10,000,000 10,243,700 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 12,750,000 12,918,937 New York City, GO 5.25 10/15/19 1,875,000 2,071,181 New York City, GO 5.00 11/1/19 9,000,000 9,935,100 New York City, GO 5.00 4/1/20 3,500,000 3,916,010 New York City, GO 5.00 8/1/20 2,000,000 2,256,480 New York City, GO 5.00 8/1/21 10,000,000 12,002,600 New York City, GO 5.25 10/15/22 2,000,000 2,154,520 New York City, GO 5.50 6/1/23 25,000 26,718 New York City, GO 5.00 8/1/23 11,020,000 12,734,381 New York City, GO 5.00 8/1/27 8,825,000 9,712,530 New York City, GO (Insured; AMBAC) 5.75 8/1/16 2,950,000 3,085,789 New York City, GO (Insured; AMBAC) (Prerefunded) 5.75 8/1/12 2,050,000 c 2,154,181 New York City, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 10/15/13 1,450,000 c 1,600,742 New York City, GO (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 10,665,000 11,767,974 New York City, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 5/15/14 335,000 c 379,016 New York City, GO (Prerefunded) 5.50 6/1/13 100,000 c 109,171 New York City, GO (Prerefunded) 5.25 10/15/13 3,125,000 c 3,451,969 New York City Educational Construction Fund, Revenue 6.50 4/1/26 4,220,000 5,127,891 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/30 10,000,000 10,263,300 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/12 1,460,000 1,518,385 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.25 7/1/15 1,640,000 1,832,749 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,000,000 1,058,090 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 5,850,000 5,727,326 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,750,000 1,756,860 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 3/1/31 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/28 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 1/1/16 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 1/1/16 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/26 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/27 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/40 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/40 New York City Transit Authority, Metropolitan Transportation Authority, Triborough Bridge and Tunnel Authority, COP (Insured; AMBAC) 1/1/13 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 7/15/22 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 1/15/24 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 7/15/27 New York City Transitional Finance Authority, Future Tax Secured Revenue 11/1/23 New York City Transitional Finance Authority, Future Tax Secured Revenue 0/14.00 11/1/29 d New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 11/1/22 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 4/1/31 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 11/15/18 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6/1/35 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 7/1/16 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) 5/15/14 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 1/15/25 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 8/15/34 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 8/15/15 New York State Dormitory Authority, Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 7/1/37 New York State Dormitory Authority, Revenue (Carmel Richmond Nursing Home) (LOC; Allied Irish Banks) 7/1/15 New York State Dormitory Authority, Revenue (Columbia University) 7/1/19 New York State Dormitory Authority, Revenue (Columbia University) 7/1/20 New York State Dormitory Authority, Revenue (Columbia University) 7/1/21 New York State Dormitory Authority, Revenue (Columbia University) 7/1/23 New York State Dormitory Authority, Revenue (Cornell University) 7/1/37 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 7/1/16 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 7/1/20 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 7/1/12 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 7/1/13 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 7/1/20 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 7/1/28 e New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 2/15/18 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 2/15/23 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Insured; National Public Finance Guarantee Corp.) 2/15/21 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Prerefunded) 2/15/14 c New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 7/1/25 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 7/1/26 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 7/1/25 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; National Public Finance Guarantee Corp.) 7/1/27 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 7/1/13 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 7/1/14 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 7/1/16 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 7/1/19 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/22 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/25 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/26 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 7/1/27 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/18 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/37 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/37 New York State Dormitory Authority, Revenue (North Shore University Hospital at Forest Hills) (Insured; National Public Finance Guarantee Corp.) 11/1/13 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/29 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 11/1/12 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 11/1/14 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 7/1/29 New York State Dormitory Authority, Revenue (Saint Barnabas Hospital) (Insured; AMBAC) 8/1/15 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; Assured Guaranty Municipal Corp.) 5/15/16 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5/15/13 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5/15/13 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5/15/13 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5/15/15 New York State Dormitory Authority, Revenue (Teachers College) 3/1/24 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 8/15/30 New York State Dormitory Authority, Revenue (The New School) 7/1/30 New York State Dormitory Authority, Revenue (The Rockefeller University) 7/1/40 New York State Dormitory Authority, Revenue (Upstate Community Colleges) 7/1/18 New York State Dormitory Authority, Revenue (Winthrop University Hospital Association) 7/1/32 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 3/15/13 c New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 3/15/13 c New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 3/15/13 c New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 2/15/22 New York State Energy Research and Development Authority, PCR (Central Hudson Gas and Electric Corporation Project) (Insured; AMBAC) 8/1/27 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 6/15/24 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 11/15/17 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 9/15/18 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 3/15/34 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; National Public Finance Guarantee Corp.) 9/15/20 New York State Mortgage Agency, Homeowner Mortgage Revenue 10/1/12 New York State Mortgage Agency, Homeowner Mortgage Revenue 10/1/28 New York State Mortgage Agency, Homeowner Mortgage Revenue 4/1/29 New York State Mortgage Agency, Homeowner Mortgage Revenue 10/1/33 New York State Mortgage Agency, Mortgage Revenue 4/1/28 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/25 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/21 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/26 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/27 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/18 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/24 New York State Urban Development Corporation, Corporate Purpose Subordinated Lien Bonds 7/1/18 New York State Urban Development Corporation, Service Contract Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/20 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 4/1/20 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 11/15/15 Niagara Falls City School District, COP (High School Facility) (Insured; Assured Guaranty Municipal Corp.) 6/15/19 Niagara Falls City School District, COP (High School Facility) (Insured; National Public Finance Guarantee Corp.) 6/15/13 Orange County Industrial Development Agency, Life Care Community Revenue (The Glen Arden, Inc. Project) 1/1/28 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6/1/94 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 7/15/18 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 7/15/35 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 12/1/36 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 12/1/13 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 12/1/14 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 3/1/36 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 10/15/29 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 10/15/18 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 10/15/24 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 11/1/12 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 11/1/13 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/48 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 6/1/20 Triborough Bridge and Tunnel Authority, General Purpose Revenue 11/15/19 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 1/1/16 c Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 1/1/22 c Triborough Bridge and Tunnel Authority, General Revenue 11/15/12 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 11/15/28 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 11/15/33 Triborough Bridge and Tunnel Authority, Special Obligation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 1/1/14 c Troy Capital Resource Corporation, Revenue (Rensselaer Polytechnic Institute Project) 9/1/30 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 6/1/26 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 6/1/42 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/21 U.S. Related8.9% Guam, Hotel Occupancy Tax Revenue 11/1/26 Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/16 Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/40 Puerto Rico Commonwealth, Public Improvement GO 7/1/28 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 7/1/15 Puerto Rico Electric Power Authority, Power Revenue 7/1/27 Puerto Rico Electric Power Authority, Power Revenue 7/1/40 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 5,062,450 Puerto Rico Highways and Transportation Authority, Highway Revenue 0.00 7/1/27 22,625,000 e 8,608,586 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 5,500,000 5,824,665 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, HR (Hospital Auxilio Mutuo Obligated Group Project) 5.00 7/1/19 3,415,000 3,582,779 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 10,000,000 10,457,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/38 5,000,000 5,052,700 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,043,550 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 5,000,000 5,322,650 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,500,000 5,962,990 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 13,000,000 13,762,320 University of Puerto Rico, University System Revenue 5.00 6/1/30 10,000,000 9,559,600 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 1,000,000 1,002,010 Total Long-Term Municipal Investments (cost $1,280,106,071) Short-Term Municipal Coupon Maturity Principal Investments.2% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; Bank of America) 0.10 9/1/11 900,000 f 900,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.10 9/1/11 2,300,000 f 2,300,000 Total Short-Term Municipal Investments (cost $3,200,000) Total Investments (cost $1,283,306,071) % Cash and Receivables (Net) .7 % Net Assets % a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, these securities were valued at $30,648,160 or 2.3% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,283,306,071. Net unrealized appreciation on investments was $63,268,946 of which $76,250,856 related to appreciated investment securities and $12,981,910 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,346,575,017 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
